BLACK, Judge.
*793Mallory McCann challenges her fifteen-year sentence for armed robbery. We affirm the sentence without comment. However, we agree with McCann's contention that the trial court erred in imposing a $65 assessment pursuant to section 939.185(1)(a), Florida Statutes (2015), because the order assessing costs and fees fails to indicate the applicable county ordinance.1 See Swift v. State, 53 So.3d 394, 395 (Fla. 2d DCA 2011) (citing Ayoub v. State, 901 So.2d 311, 315 (Fla. 2d DCA 2005) ); Carter v. State, 173 So.3d 1048, 1051 (Fla. 1st DCA 2015). We affirm the assessment but remand for the trial court to enter an amended order assessing costs and fees reflecting the applicable county ordinance. See Swift, 53 So.3d at 395.
Affirmed; remanded with directions.
ATKINSON, J., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE, Concur.

McCann preserved this issue by raising it in a motion to correct sentence pursuant to Florida Rule of Criminal Procedure 3.800(b)(2).